FILED
                              NOT FOR PUBLICATION                          DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SAMSU MIAH CHOWDHURY,                            No. 10-72795

               Petitioner,                       Agency No. A095-629-874

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Samsu Miah Chowdhury, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      A local landlord threatened Chowdhury, beat his son, and farmed a portion

of Chowdhury’s lands without paying rent. Substantial evidence supports the

BIA’s determination that the landlord was motivated by his desire to obtain

Chowdhury’s land, rather than by Chowdhury’s political opinion or membership in

a social group consisting of his family. See Sangha v. INS, 103 F.3d 1482, 1490-

91 (9th Cir. 1997) (petitioner failed to show by direct or circumstantial evidence

that persecution occurred “on account of” political beliefs). In the absence of a

nexus to a protected ground, Chowdhury’s asylum and withholding of removal

claims fail. See Dinu v. Ashcroft, 372 F.3d 1041, 1045 (9th Cir. 2004).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Chowdhury failed to show it is more likely than not he will be tortured if returned

to Bangladesh. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-72795